                                                                            Entered on Docket
                                                                            July 15, 2021
                                                                            EDWARD J. EMMONS, CLERK
                                                                            U.S. BANKRUPTCY COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA

                       1   Bryan Cave Leighton Paisner LLP            Signed and Filed: July 15, 2021
                           H. Mark Mersel, California Bar No. 130382
                       2   Olivia J. Scott, California Bar No. 329735
                           olivia.scott3@bclplaw.com
                       3   1920 Main Street, Suite 1000
                           Irvine, California 92614-7276
                       4   Telephone:      +1 949 223 7000
                           Facsimile:      +1 949 223 7100         __________________________________________
                       5   E-Mail:         mark.mersel@bclplaw.com HANNAH L. BLUMENSTIEL
                                          olivia.scott3@bclplaw.comU.S. Bankruptcy Judge
                       6
                           Attorneys for Creditor
                       7   U.S. BANK NATIONAL ASSOCIATION, as trustee
                           for BANK OF AMERICA MERILL LYNCH
                       8   COMMERCIAL MORTGAGE TRUST 2015-UBS7,
                           COMMERCIAL MORTGAGE PASS-THROUGH
                       9   CERTIFICATES, SERIES 2015-UBS7

                      10
                                                         UNITED STATES BANKRUPTCY COURT
                      11
                                                          NORTHERN DISTRICT OF CALIFORNIA
                      12
                                                                  SAN FRANCISCO DIVISION
                      13
                           In re:                                                       Chapter 11
                      14
                           PROFESSIONAL FINANCIAL INVESTORS,                            Case No. 20-30604
                      15   INC., et al.,1
                                                                                        (Jointly Administered)
                      16                        Debtor
                                                                                         ORDER GRANTNG STIPULATION
                      17                                                                 ALLOWING FILING OF LATE FILED
                                                                                         PROOF OF CLAIM OF CREDITOR
                      18                                                                 U.S. BANK NATIONAL
                                                                                         ASSOCIATION, AS TRUSTEE FOR
                      19                                                                 BANK OF AMERICA MERRILL
                                                                                         LYNCH COMMERCIAL MORTGAGE
                      20                                                                 TRUST 215-UBS7
                      21

                      22            The Court having considered the STIPULATION ALLOWING FILING OF LATE
                      23   FILED PROOF OF CLAIM OF CREDITOR U.S. BANK NATIONAL ASSOCIATION, AS
                      24   TRUSTEE FOR BANK OF AMERICA MERRILL LYNCH COMMERCIAL MORTGAGE
                      25   TRUST 215-UBS7 (“Stipulation”) by and between the Debtors and creditor U.S. Bank National
                      26   Association, as trustee for Bank of America Merrill Lynch Commercial Mortgage Trust 215-
                      27   1
                               A complete list of the Debtors and their respective chapter 11 case numbers may be found at
                               www.donlinrecano.com/clients/pfi/index. The federal tax identification numbers of each of the Debtors is also
                      28       available in the bankruptcy petitions of each Debtor, also available at the Donline Recano website.
BRYAN CAVE LEIGHTON
    PAISNER LLP                                                                                                                      20-30604
   ATTORNEYS AT LAW
        IRVINE   Case: 20-30604          Doc# 769        Filed: 07/15/21        Entered: 07/15/21 20:05:13              Page 1 of 2
                       1   UBS7, each listed as a signatory to the Stipulation filed on July 2, 2021, and good cause

                       2   appearing,

                       3          IT IS HEREBY ORDERED that the Stipulation is approved.

                       4                                       *** END OF ORDER ***

                       5

                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
BRYAN CAVE LEIGHTON
    PAISNER LLP
   ATTORNEYS AT LAW
                                                                          -2-                                          20-30604
        IRVINE   Case: 20-30604         Doc# 769     Filed: 07/15/21     Entered: 07/15/21 20:05:13       Page 2 of 2
